DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The IDS filed 05/10/2022 and reply filed 01/26/2022 have been fully considered and entered in to record. Claims 14-25 remain pending in the application.

Allowable Subject Matter
Claims 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 14 and 21, in view of the remarks filed 01/26/2022, the amended limitations, particularly “receiving Reference Signal Received Power (RSRP) measurements and Reference Signal Signal-to-Noise (RS SNR) measurements from a plurality of mobile devices within a geographical area of interest; creating the dataset of wireless measurements by pairing received RSRP measurements and received RS SNR measurements into a plurality of datapoints, each datapoint, when plotted on a RS SNR (y-axis) vs RSRP (x-axis) chart, having an x value corresponding to a received RSRP measurement and a y value corresponding to a received RS SNR measurement; using the datapoints in the dataset to determine a best-fit line for the dataset, the best-fit line being based on the RS SNR measurements to yield an aggregate average (RS SNR[AVERAGE) as a linear function of the RSRP measurements and having a slope and an intercept when plotted on the RS SNR (y-axis) vs RSRP (x- axis) chart; subtracting a value for thermal noise power from the RSRP measurement to determine a linear relationship between the RSRP measurements and achievable RS 2 WIRELESS NETWORK SERVICE ASSESSMENTPATENT DOCKET No.: 2964P147C SNR to yield an ideal RS SNR (RS SNR[IDEAL1) for the dataset, with the RS SNR[IDEAL being a straight interpolated line and having a slope and an intercept when plotted on the RS SNR (y-axis) vs RSRP (x-axis) chart; iteratively selecting datapoints within the dataset to correspond to the plurality of given measurements; calculating an optimization priority score for each of the plurality of given  measurements, the optimization priority score identifying if there is a significant imbalance between the RSRP measurement and the RS SNR measurement of each given measurement,” in conjunction with the previously recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record taken alone or in combination. For these reasons Claims 14 and 21 are allowable. Claims 15-19 and 22-25 are allowable for the same reasons by virtue of their dependency on Claims 14 and 21, respectively.
Regarding Claim 20, in view of the remarks filed 01/26/2022, the amended limitations, particularly “collecting a plurality of measurements relating to signal level and signal quality from a plurality of mobile devices while in an area of interest;  determining a result, wherein the result is offered in the form of a calculated score ranging from 0% to 100% which represents the normalized deviations of a measurement's signal quality from a) a calculation of an area average signal quality and b) a calculation of an ideal signal quality achievable; wherein the calculated score also uses predefined signal quality value thresholds to place higher priority for optimization on areas withWIRELESS NETWORK SERVICE ASSESSMENTPATENTDOCKET No.: 2964P147C a larger imbalance between the signal level and the signal quality,”  in conjunction with the previously recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record taken alone or in combination. For these reasons Claim 20 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641